Exhibit 10.4

 

Execution Version

 

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT, dated as of April 30, 2010 made
by each of the signatories hereto (together with any other entity that may
become a party hereto as provided herein, the “Grantors”), in favor of GOLDMAN
SACHS LENDING PARTNERS LLC, as Administrative Agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) from time to time parties to the Second Lien Credit
Agreement, dated as of April 30, 2010 (as amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), among SIX FLAGS
ENTERTAINMENT CORPORATION (formerly known as SIX FLAGS, INC.), a Delaware
corporation (“Parent”), SIX FLAGS OPERATIONS INC., a Delaware corporation
(“Holdings”), SIX FLAGS THEME PARKS INC., a Delaware corporation (the
“Borrower”), the Administrative Agent and the other agents named therein.

 

W I T N E S S E T H:

 

WHEREAS, in connection with the confirmation and implementation of the Plan of
Reorganization, the Borrower has requested that the Lenders make a loan of
$250,000,000 to the Borrower under the Credit Agreement in order to enable the
reorganized Debtors to consummate the transactions contemplated by the Plan of
Reorganization, pay related fees and expenses and finance the working capital
needs and general corporate purposes of the Borrower;

 

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:

 

SECTION 1.  DEFINED TERMS

 

1.1           Definitions.  (a)  Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms are used herein as defined in the
New York UCC:  Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Documents, Equipment, General Intangibles, Instruments, Inventory,
Letter-of-Credit Rights and Supporting Obligations; provided that none of the
foregoing UCC terms shall be deemed to include Excluded Assets.

 

(b)           The following terms shall have the following meanings:

 

--------------------------------------------------------------------------------


 

“Agreement”:  this Second Lien Guarantee and Collateral Agreement, as the same
may be amended, supplemented, restated or otherwise modified from time to time.

 

“Borrower Obligations”:  the collective unpaid principal of and interest on
(including, without limitation, interest accruing at the then applicable rate
provided in the Credit Agreement after the maturity of the Loans and interest
accruing at the then applicable rate provided in the Credit Agreement after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Secured Party, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any other Loan Document or any other document made, delivered or given by any
Loan Party in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all fees, charges and disbursements of counsel
to the Administrative Agent or to any Secured Party that are required to be paid
by the Borrower pursuant hereto) or otherwise.

 

“Collateral”:  as defined in Section 3(a).

 

“Copyrights”:  (i) all works of authorship and copyrights arising under the laws
of the United States, any group of countries, other country or any political
subdivision thereof, whether registered or unregistered and whether published or
unpublished, all registrations thereof, and all applications in connection
therewith, including, without limitation, all registrations and applications in
the United States Copyright Office, including, without limitation, any of the
foregoing listed in Schedule 5, and (ii) the right to obtain all renewals
thereof.

 

“Copyright Licenses”:  any written or oral agreement naming any Grantor as
licensor or licensee, granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright, including, without limitation, any of the
foregoing listed in Schedule 5.

 

“Deposit Account”:  as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

 

“Excluded Assets”:  the collective reference to (i) all Capital Stock owned by
any Grantor in (A) Flags Beverages, Inc., Fiesta Texas Hospitality LLC, Spring
Beverage Holding Corp. and other Subsidiaries, if any, which have no material
assets other than a liquor license and (B) HWP Development Holdings, LLC, HWP
Development LLC and any other entity formed pursuant to the Great Escape
Agreements and (C) Servicios de Restaurantes Especializados, S.A. De C.V.,
(ii) any Trademark License with Warner Bros. or its affiliates that expressly
prohibits the granting of a security interest therein (including but not limited
to (A) those licenses contemplated by the German WB Acquisition, and (B) the
Amended and Restated License Agreement #5854-WB/DC dated as of April 1, 1998
with the Borrower and the License

 

2

--------------------------------------------------------------------------------


 

Agreement #8898-TOON dated January 1, 1998 between the Borrower and Warner Bros.
Consumer Products Division (Cartoon Network), as any of the foregoing may be
amended from time to time), except, in each case, to the extent that such term
in such license providing for such prohibition is ineffective under applicable
law, (iii) any other Trademark License that expressly prohibits the granting of
a security interest therein, except, in each case, to the extent that such term
in such license providing for such prohibition is ineffective under applicable
law, (iv) that portion of the Capital Stock of any Excluded Foreign Subsidiary
that is in excess of 65% of the total outstanding Capital Stock of such Excluded
Foreign Subsidiary, (v) the Capital Stock of a Subsidiary acquired after the
date hereof to the extent that Section 6.6(f) of the Credit Agreement does not
require the granting of a security interest therein, (vi) any Property of any
Grantor covered by a pledge or security interest under the New Time Warner
Facility or subject to a negative pledge thereunder, (vii) any Property owned by
any Grantor to the extent that creation of a security interest therein would be
prohibited by a Contractual Obligation binding on any Grantor that is the owner
of such Property, including pursuant to the New Time Warner Facility or the
Partnership Parks Agreements (provided that, with respect to Property acquired
after the date hereof, such Contractual Obligation existed at the time such
property was acquired and was not entered into in anticipation of such
acquisition); provided, however, that such Property shall no longer constitute
“Excluded Assets” immediately at such time as such security interest ceases to
be prohibited by a binding Contractual Obligation, (viii) any Property of any
Grantor to the extent that the Administrative Agent shall determine in its sole
discretion that the costs of obtaining a security interest in such Property is
excessive in relation to the value of the security to be afforded thereby and
(ix) United States intent-to-use Trademark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law.

 

“First Lien Guarantee and Collateral Agreement”: the First Lien Guarantee and
Collateral Agreement, dated as of the date hereof, made by Parent, Holdings, the
Borrower and each Subsidiary Guarantor, in favor of the First Lien
Administrative Agent for the benefit of the secured parties thereunder.

 

“Foreign Subsidiary”:  any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.

 

“Foreign Subsidiary Voting Stock”:  the voting Capital Stock of any Foreign
Subsidiary.

 

“Guarantor Obligations”:  with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to the Secured Parties that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document to which such Guarantor is a party).

 

“Guarantors”:  the collective reference to each Grantor other than the Borrower.

 

3

--------------------------------------------------------------------------------


 

“Infringement”:  infringement, misappropriation, dilution or other impairment or
violation.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks, and the Trademark Licenses, and all rights to sue at
law or in equity for any Infringement thereof, including the right to receive
all proceeds and damages therefrom; provided that Intellectual Property excludes
any Excluded Assets.

 

“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to Parent or any of its Subsidiaries.

 

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Foreign Subsidiary Voting Stock excluded from the definition of
“Pledged Stock”) and (ii) whether or not constituting “investment property” as
so defined, all Pledged Notes and all Pledged Stock; provided that Investment
Property excludes any Excluded Assets.

 

“Issuers”:  the collective reference to each issuer of any Investment Property.

 

“Material Trademarks”: all Trademarks included in the Collateral that are
material to the business of the applicable Grantor.

 

“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Obligations”:  (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

 

“Patents”:  (i) all letters patent of the United States, any group of countries,
other country or any political subdivision thereof, all reissues and extensions
thereof, and (ii) all applications for letters patent of the United States or
any group of countries, other country or any political subdivision thereof, and
all reissues, divisions, extensions, continuations and continuations-in-part
thereof, similar legal protections related thereto, or rights to obtain the
foregoing, including, without limitation, any of the foregoing listed in
Schedule 5.

 

“Patent License”:  any written or oral agreement providing for the grant by or
to any Grantor of any right to make, have made, manufacture, use or sell
(directly or indirectly), offer to sell, import or dispose of any invention or
practice any method covered in whole or in part by a Patent, including, without
limitation, any of the foregoing listed in Schedule 5.

 

“Pledged Notes”:  all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business),
excluding any Excluded Assets.

 

4

--------------------------------------------------------------------------------


 

“Pledged Securities”:  means any Instruments, Certificated Securities, Chattel
Paper and Investment Property.

 

“Pledged Stock”:  the shares of Capital Stock listed on Schedule 2, together
with any other shares, stock certificates, options, interests or rights of any
nature whatsoever in respect of the Capital Stock of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect,
excluding any Excluded Assets; provided that in no event shall more than 65% of
the total outstanding Foreign Subsidiary Voting Stock of any Foreign Subsidiary
be required to be pledged hereunder.

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

 

“Registered Intellectual Property”:  all registrations and applications for
registration of Trademarks, Patents and Copyrights.

 

“Secured Parties”: the collective reference to the Lenders and the Agents.

 

“Securities Act”:  the Securities Act of 1933, as amended.

 

“Subsidiary Guarantor”:  each Grantor other than Parent, Holdings and the
Borrower.

 

“Trademarks”:  (i) all trademarks, trade names, brand names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, domain names, service marks, logos and other source or business
identifiers, and all goodwill associated therewith or symbolized thereby, now
existing or hereafter adopted or acquired, all registrations thereof, and all
applications in connection therewith, whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any group of countries, other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing listed in Schedule 5, and
(ii) the right to obtain all renewals thereof.

 

“Trademark License”:  any written or oral agreement providing for the grant by
or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing listed in Schedule 5, but excluding the
Excluded Assets.

 

“Vehicles”:  all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

 

5

--------------------------------------------------------------------------------


 

1.2           Other Definitional Provisions.  (a)  The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole as amended from time to time and not to
any particular provision of this Agreement, and Section and Schedule references
are to this Agreement unless otherwise specified.

 

(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)           Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.

 

SECTION 2.  GUARANTEE

 

2.1           Guarantee.  (a)  Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the ratable benefit of the Secured Parties, and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.

 

(b)           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Security Documents and the maximum amount which may be secured by the
Liens granted with respect to the Collateral hereunder and the Collateral under
the other Security Documents, in each case, shall in no event exceed the amount
which can be guaranteed by such Guarantor, or secured by assets of such
Guarantor, under applicable federal and state laws relating to the insolvency of
debtors (after giving effect to the right of contribution established in
Section 2.2).

 

(c)           Each Guarantor agrees that the Borrower Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent or any Secured
Party hereunder.

 

(d)           The guarantee contained in this Section 2 shall remain in full
force and effect until all of the Borrower Obligations and the obligations of
each Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full and the Commitments shall be terminated.

 

(e)           No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Secured Party from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full and the Commitments are terminated.

 

6

--------------------------------------------------------------------------------


 

2.2           Right of Contribution.  Each Subsidiary Guarantor hereby agrees
that to the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment.  Each Subsidiary Guarantor’s right of contribution shall be
subject to the terms and conditions of Section 2.3.  The provisions of this
Section 2.2 shall in no respect limit the obligations and liabilities of any
Subsidiary Guarantor to the Administrative Agent and the Secured Parties, and
each Subsidiary Guarantor shall remain liable to the Administrative Agent and
the Secured Parties for the full amount guaranteed by such Subsidiary Guarantor
hereunder.

 

2.3           No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Secured Party, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Secured Party
against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Secured
Party for the payment of the Borrower Obligations, nor shall any Guarantor seek
or be entitled to seek any contribution or reimbursement from the Borrower or
any other Guarantor in respect of payments made by such Guarantor hereunder,
until all amounts owing to the Administrative Agent and the Secured Parties by
the Borrower on account of the Borrower Obligations are paid in full and the
Commitments are terminated.  If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Borrower
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor in trust for the Administrative Agent and the Secured Parties,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

 

2.4           Amendments, etc. with respect to the Borrower Obligations.  Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by the Administrative Agent or any Secured Party may be
rescinded by the Administrative Agent or such Secured Party and any of the
Borrower Obligations continued, and the Borrower Obligations, or the liability
of any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Secured Party, and the Credit Agreement and the other Loan Documents and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders or all Lenders, as the case may be) may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by the Administrative Agent or any Secured Party for the
payment of the Borrower Obligations may be sold, exchanged, waived, surrendered
or released.  Neither the Administrative Agent nor any Secured Party shall have
any obligation to protect, secure, perfect or insure any Lien at any time held
by it as security for the Borrower Obligations or for the guarantee contained in
this Section 2 or any property subject thereto.

 

7

--------------------------------------------------------------------------------


 

2.5           Guarantee Absolute and Unconditional.  Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by the Administrative
Agent or any Secured Party upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; the Borrower
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2; and all dealings between the
Borrower and any of the Guarantors, on the one hand, and the Administrative
Agent and the Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2.  Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or any of the Guarantors with respect to the Borrower Obligations to
the extent permitted by law.  Each Guarantor understands and agrees that the
guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Credit Agreement or any other Loan Document,
any of the Borrower Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Secured Party, (b) any defense,
set-off or counterclaim (other than a defense of payment or performance) which
may at any time be available to or be asserted by the Borrower or any other
Person against the Administrative Agent or any Secured Party, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Borrower Obligations, or of
such Guarantor under the guarantee contained in this Section 2, in bankruptcy or
in any other instance.  When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Guarantor, the Administrative
Agent or any Secured Party may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against the Borrower, any Guarantor or any other Person or against any
collateral security or guarantee for the Borrower Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from the Borrower, any Guarantor or any other Person
or to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of the Borrower, any Guarantor or any other
Person or any such collateral security, guarantee or right of offset, shall not
relieve any Guarantor of any obligation or liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Administrative Agent or any Secured Party against any
Guarantor.  For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.

 

2.6           Reinstatement.  The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

2.7           Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim, in immediately

 

8

--------------------------------------------------------------------------------


 

available funds in the currency in which the relevant Obligation is denominated,
at the applicable Payment Office.

 

SECTION 3.  GRANT OF SECURITY INTEREST

 

(a)           Each Grantor hereby grants to the Administrative Agent, for the
ratable benefit of the Secured Parties, a security interest (the priority of
which shall be as set forth in the Intercreditor Agreement) in all of the
following property now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

 

(i)            all Accounts;

 

(ii)           all Chattel Paper;

 

(iii)          all Deposit Accounts;

 

(iv)          all Documents;

 

(v)           all Equipment;

 

(vi)          all Fixtures;

 

(vii)         all General Intangibles;

 

(viii)        all Instruments;

 

(ix)           all Intellectual Property;

 

(x)            all Inventory;

 

(xi)           all Investment Property;

 

(xii)          all other personal property not otherwise described above;

 

(xiii)         all books and records pertaining to the Collateral; and

 

(xiv)        to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing.

 

Notwithstanding the foregoing, (i) the Collateral shall not include the Excluded
Assets and (ii) the Partnership Parks Entities and their Property and any other
Property of Parent and its Subsidiaries subject to the Partnership Parks
Agreements shall be expressly excluded from, and shall not be subject to, any
provisions of this Agreement so long as the creation of a security interest
under, or the execution of, this Agreement is prohibited by a Contractual
Obligation binding on the Partnership Park Entities or, with respect to any
other Property of Parent and its Subsidiaries, is prohibited by the Partnership
Parks Agreements.

 

9

--------------------------------------------------------------------------------


 

(b)           Notwithstanding anything herein to the contrary, it is the
understanding of the parties hereto that the Liens granted pursuant to
Section 3(a) herein shall, prior to the First Priority Obligations Payment Date
(under and as defined in the Intercreditor Agreement), be subject and
subordinate to the Liens granted to the First Lien Administrative Agent, for the
ratable benefit of the Secured Parties (under and as defined in the First Lien
Credit Documents), to secure the First Priority Obligations (under and as
defined in the Intercreditor Agreement).  All other rights and remedies of the
Administrative Agent and the other Secured Parties are further subject to the
provisions of the Intercreditor Agreement.

 

SECTION 4.    REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Secured Party that:

 

4.1           Investment Property.  (a)  The shares of Pledged Stock pledged by
such Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by such Grantor or, in the
case of Foreign Subsidiary Voting Stock, 65% of the outstanding Foreign
Subsidiary Voting Stock of each relevant Issuer.

 

(b)           All the shares of the Pledged Stock issued by each Issuer (other
than any Issuer that is a Foreign Subsidiary, a partnership or a limited
liability company) have been duly and validly issued and are fully paid and
nonassessable.

 

(c)           Each of the Pledged Notes, to the knowledge of the Grantors,
constitutes the legal, valid and binding obligation of the obligor with respect
thereto, enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

(d)           Such Grantor is the record and beneficial owner of, and has good
and marketable title to, the Investment Property pledged by it hereunder, free
of any and all Liens or options in favor of, or claims of, any other Person,
except the security interest created by the First Lien Guarantee and Collateral
Agreement and this Agreement.

 

4.2           Intellectual Property.  (a) Schedule 5 lists all (i) Registered
Intellectual Property owned by such Grantor in its own name on the date hereof
and (ii) all material Registered Intellectual Property exclusively licensed by
such Grantor as of the date hereof, noting in each case the relevant
registration, application or serial number, the jurisdiction of registration or
application, and, in the case of (ii), the title of the license, the
counterparty to such license and the date of such license, provided that with
respect to the foregoing clause (ii), the applicable Registered Intellectual
Property is identified in the applicable license.

 

(b)           Except as set forth in Schedule 5 and except for joint marketing
and sponsorship agreements entered into by such Grantor in the ordinary course
of its business, on the date hereof, none of the Intellectual Property is the
subject of any licensing or franchise agreement pursuant to which such Grantor
is the licensor or franchisor.

 

10

--------------------------------------------------------------------------------


 

(c)           Such Grantor owns, or is licensed to use, all Intellectual
Property material to the conduct of its business as currently conducted, free
and clear of all Liens other than Permitted Liens, and takes reasonable actions
to protect, preserve and maintain such Intellectual Property except as permitted
by Sections 7.5(c)(i) and (c)(xvi) of the Credit Agreement.  Except as could not
reasonably be expected to have a Material Adverse Effect, (i) all such
Intellectual Property is valid and enforceable and (ii) all Registered
Intellectual Property has not expired or been abandoned except as permitted by
Sections 7.5(c)(i) and (c)(xvi) of the Credit Agreement.   No claim, action or
proceeding is pending by any Person or, to the knowledge of such Grantor,
threatened, or imminent, on the date hereof, and no holding, decision or
judgment has been rendered by any Governmental Authority or arbitrator, which
may limit, cancel or challenge the validity, enforceability, ownership or use
of, any material Intellectual Property in any material respect, except for
claims, actions, proceedings, holdings, decisions or judgments which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  To the knowledge of such Grantor, (i) the operation of
the business of such Grantor does not Infringe the Intellectual Property rights
of any Person, and (ii) no Person is Infringing any Intellectual Property owned
by such Grantor to an extent which could reasonably be expected to have a
Material Adverse Effect.

 

(d)           Commercial Tort Claims.  On the date hereof, no Grantor has rights
in any Commercial Tort Claim with potential value in excess of $100,000.

 

4.3           Additional Representations and Warranties.

 

(a)           On the date of this Agreement, such Grantor’s jurisdiction of
organization, identification number from the jurisdiction of organization (if
any) and the location of such Grantor’s chief executive office or sole place of
business or principal residence, as the case may be, are specified on Schedule
4.  Such Grantor has furnished to the Administrative Agent a certified charter,
certificate of incorporation or other organization document and good standing
certificate as of a date which is recent to the date hereof.

 

(b)           Each Grantor has good and valid rights in and title to the
Collateral with respect to which it has purported to grant a security interest
hereunder and has full power and authority to grant to the Administrative Agent
a security interest in such Collateral pursuant hereto and to execute, deliver
and perform its obligations in accordance with the terms of this Agreement,
without the consent or approval of any other Person other than any consent or
approval that has been obtained and is in full force and effect.

 

(c)           The UCC financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations for filing
in each governmental, municipal or other office specified in Schedule 3 hereto,
and with respect to Collateral consisting of registered and applied for United
States Patents, Trademarks, or Copyrights, to the extent required by applicable
Federal law, filings made at the United States Patent and Trademark Office and
the United States Copyright Office, as applicable, are all the filings,
recordings and registrations that are necessary to establish a legal, valid and
perfected security interest in favor of the Administrative Agent (for the
benefit of the Secured Parties) in respect of all Collateral in which a security
interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such

 

11

--------------------------------------------------------------------------------


 

jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements.

 

(d)           The security interest granted to the Administrative Agent
constitutes (i) a legal and valid security interest in all the Collateral
securing the payment and performance of the Obligations and (ii) subject to the
filings described in Section 4.4(c), a perfected security interest in all
Collateral in which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the Uniform Commercial Code in the relevant jurisdiction. The security
interest granted to the Administrative Agent is and shall be, subject to the
terms of the Intercreditor Agreement, prior to any other Lien on any of the
Collateral, other than Liens expressly permitted under the Credit Agreement.

 

(e)           The Collateral is owned by the Grantors free and clear of any
Lien, except for Permitted Liens under the Credit Agreement.  None of the
Grantors has filed or consented to the filing of (i) any financing statement or
analogous document under the New York UCC or any other applicable laws covering
any Collateral or (ii) any assignment in which any Grantor assigns any
Collateral or any security agreement or similar instrument covering any
Collateral with any foreign governmental, municipal or other office, which
financing statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, for Liens expressly
permitted under the Credit Agreement, or those which are for notice purposes
only.

 

SECTION 5.  COVENANTS

 

Each Grantor covenants and agrees with the Administrative Agent and the Secured
Parties that, from and after the date of this Agreement until the Obligations
shall have been paid in full (other than contingent indemnification obligations
not yet accrued and payable), and the Commitments shall have terminated:

 

5.1           Delivery of Pledged Securities.

 

(a)           Subject to Section 5.1(f), each Grantor agrees promptly to deliver
or cause to be delivered to the First Lien Administrative Agent or the
Administrative Agent for the benefit of the Secured Parties, as applicable, in
accordance with the terms of the Intercreditor Agreement, any and all Pledged
Securities (other than any uncertificated Capital Stock, but only for so long as
such Capital Stock remains uncertificated) to the extent such Pledged
Securities, in the case of promissory notes or other instruments evidencing
Indebtedness, are required to be delivered pursuant to paragraph (b) of this
Section 5.1 (it being understood that with respect to Reino Aventura, S.A. De
C.V. and Ventas Y Servicios Al Consumidor, S.A. De C.V., such Pledged Securities
shall be delivered within 30 days following the Closing Date (or such later date
as consented to by the Administrative Agent in its reasonable discretion)).

 

(b)           Each Grantor will cause (i) any Indebtedness for borrowed money
(other than intercompany loans referred to in clause (ii) below) having an
aggregate principal amount in excess of $1,000,000 owed to such Grantor by any
Person and (ii) any intercompany loans made by such Grantor to any Person that
is not a Loan Party to be evidenced by a duly executed promissory note (or
pursuant to a global note) that is pledged and delivered to the First Lien
Administrative Agent or the Administrative Agent, for the benefit of the Secured
Parties, as

 

12

--------------------------------------------------------------------------------


 

applicable, in accordance with the terms of the Intercreditor Agreement,
pursuant to the terms hereof.

 

(c)           Upon delivery to the First Lien Administrative Agent or the
Administrative Agent, as applicable, in accordance with the terms of the
Intercreditor Agreement, (i) any Pledged Securities shall be accompanied by
stock powers duly executed in blank or other instruments of transfer reasonably
satisfactory to the First Lien Administrative Agent or the Administrative Agent,
as applicable, in accordance with the terms of the Intercreditor Agreement, and
by such other instruments and documents as the First Lien Administrative Agent
or the Administrative Agent, as applicable, in accordance with the terms of the
Intercreditor Agreement, may reasonably request and (ii) all other property
comprising part of the Pledged Securities shall be accompanied by proper
instruments of assignment duly executed by the applicable Grantor and such other
instruments or documents as the First Lien Administrative Agent or the
Administrative Agent, as applicable, in accordance with the terms of the
Intercreditor Agreement, may reasonably request.  Each delivery of Pledged
Securities shall be accompanied by a schedule describing such Pledged
Securities, which schedule shall be attached hereto as Schedule 2 and made a
part hereof; provided that failure to attach any such schedule hereto shall not
affect the validity of such pledge of such Pledged Securities.  Each schedule so
delivered shall supplement any prior schedules so delivered.

 

(d)           Subject to the terms of the Intercreditor Agreement, at any time
and from time to time, upon the written request of the Administrative Agent, and
at the sole expense of such Grantor, such Grantor will promptly and duly execute
and deliver, and have recorded, such further instruments and documents and take
such further actions as the Administrative Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including, without limitation, (i) filing
any financing or continuation statements under the Uniform Commercial Code (or
other similar laws) in effect in any jurisdiction with respect to the security
interests created hereby and (ii) in the case of Investment Property, Deposit
Accounts, Letter-of-Credit Rights and any other relevant Collateral, taking any
actions necessary to enable the Administrative Agent to obtain “control” (within
the meaning of the applicable Uniform Commercial Code) with respect thereto.

 

(e)           In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the
Investment Property issued by it and will comply with such terms insofar as such
terms are applicable to it, (ii) it will notify the Administrative Agent
promptly in writing of the occurrence of any of the events described in
Section 5.4(b) with respect to the Investment Property issued by it and
(iii) the terms of Sections 6.2(d) and 6.7 shall apply to it, mutatis mutandis,
with respect to all actions that may be required of it pursuant to
Section 6.2(d) or 6.7 with respect to the Investment Property issued by it.

 

(f)            Notwithstanding any of the foregoing or any other provisions of
this Agreement, the parties hereto acknowledge and agree that the First Lien
Administrative Agent, for the ratable benefit of the Secured Parties (under and
as defined in the First Lien Credit Documents), has a prior security interest in
the Collateral and that certificates, instruments and documents representing or
evidencing the Collateral are required to be delivered to and held by the First
Lien Administrative Agent under the applicable First Lien Credit Documents,
subject to Section 2.3(c) of the Intercreditor Agreement, and such delivery to
the First Lien Administrative Agent under the applicable First Lien Credit
Documents shall be deemed to satisfy any requirement for such delivery to the
Administrative Agent under this Agreement until the First

 

13

--------------------------------------------------------------------------------


 

Priority Obligations Payment Date (as defined in the Intercreditor Agreement)
shall have occurred.

 

5.2           Intellectual Property.  (a) Except as permitted by Sections
7.5(c)(i) and (c)(xvi) of the Credit Agreement, such Grantor (either itself or
through licensees) will (i) continue to use each Material Trademark in order to
maintain such Material Trademark in full force free from any claim of
abandonment for non-use, (ii) maintain in all material respects as in the past
the quality of all products and services offered under any Material Trademark,
(iii) use each Material Trademark with all appropriate notices of registration
and all other notices and legends required by applicable Requirements of Law,
(iv) not adopt or use any new mark, or any mark which is confusingly similar or
a colorable imitation of a Trademark included in the Collateral unless the
Administrative Agent, for the ratable benefit of the Secured Parties, shall
obtain a perfected security interest in such mark pursuant to this Agreement,
and (v) not (and will use commercially reasonable efforts to prohibit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby a Material Trademark could reasonably be expected to become invalidated
or diluted in any way, except, in each case, as could not reasonably be expected
to have a Material Adverse Effect.

 

(b)           Except as permitted by Sections 7.5(c)(i) and (c)(xvi) of the
Credit Agreement, such Grantor will not do any act, or omit to do any act (and
will use commercially reasonable efforts to ensure that any licensee or
sublicensee does not do any act or omit to do any act) whereby any material
Patent included in the Collateral is abandoned or dedicated to the public, or
allowed to prematurely lapse.

 

(c)           Such Grantor will not do any act or knowingly omit to do any act
(and will use commercially reasonable efforts to ensure that any licensee or
sublicensee does not do any act or omit to do any act) whereby any material
portion of the Copyrights included in the Collateral could reasonably be
expected to become invalidated or otherwise materially impaired.  Such Grantor
will not do any act (and will use commercially reasonable efforts to ensure that
any licensee or sublicensee does not do any act) whereby a material portion of
any Copyright included in the Collateral falls into the public domain.

 

(d)           Such Grantor will not (and will use commercially reasonable
efforts to ensure that any licensee or sublicense does not) knowingly Infringe
in any material respect upon the intellectual property rights of any other
Person.

 

(e)           Such Grantor will notify the Administrative Agent in the next
Compliance Certificate required to be delivered by it pursuant to
Section 6.1(f) of the Credit Agreement if it knows, or has reason to know, that
any material Registered Intellectual Property may become forfeited, abandoned or
dedicated to the public, or of any adverse determination or development
(including, without limitation, the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency, or any court
or tribunal in any country) regarding such Grantor’s rights in, or the validity,
enforceability, ownership or use of, any material Intellectual Property,
including, without limitation, such Grantor’s right to register or maintain
same.

 

(f)            Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall acquire, become the exclusive licensee of,
or file an application for the registration of, any Registered Intellectual
Property with the United States Copyright Office or

 

14

--------------------------------------------------------------------------------


 

the United States Patent and Trademark Office, or any similar office or agency
in any group of countries, other country or any political subdivision thereof,
such Grantor shall report such filing to the Administrative Agent on the first
Compliance Certificate delivered pursuant to Section 6.1(f) of the Credit
Agreement after such acquisition, licensing, or filing.  Upon request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Administrative
Agent may reasonably request to evidence the Administrative Agent’s and the
Secured Parties’ security interest in any Registered Intellectual Property which
is not an Excluded Asset.

 

(g)           Such Grantor will take such actions as it reasonably deems
appropriate under the circumstances, to maintain and pursue each application
(and to obtain the relevant registration) and to maintain each registration of
all Registered Intellectual Property, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.

 

(h)           In the event that any material Intellectual Property is Infringed
by a third party, such Grantor shall (i) take such actions as such Grantor shall
reasonably deem appropriate under the circumstances to protect such Intellectual
Property and (ii) if such Intellectual Property is of material economic value to
the Grantors as a whole, promptly notify the Administrative Agent after it
learns thereof and, after taking reasonable and customary measures to stop such
Infringement and where appropriate in such Grantor’s reasonable business
judgment, sue for Infringement, seek injunctive relief and to recover any and
all damages for such Infringement.

 

5.3           Additional Covenants.

 

(a)           The Borrower agrees, on its own behalf and on behalf of each
Grantor, to notify the Administrative Agent in writing of any change (i) in
legal name of any Grantor, (ii) in the identity or type of organization or
corporate structure of any Grantor, or (iii) in the jurisdiction of organization
of any Grantor, within 15 days of any such change.

 

(b)           Each Grantor shall, at its own expense, take any and all
commercially reasonable actions necessary to defend title to the Collateral
against all Persons and to defend the security interest of the Administrative
Agent in the Collateral and the priority thereof against any Lien not expressly
permitted by the Credit Agreement.

 

(c)           Subject to the terms of the Intercreditor Agreement, the Borrower
agrees, on its own behalf and on behalf of each other Grantor, at its own
expense, to execute, acknowledge, deliver and cause to be duly filed all such
further instruments and documents and take all such actions as the
Administrative Agent may from time to time reasonably request to better assure,
preserve, protect and perfect its security interest and the rights and remedies
created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting to
the Administrative Agent of a security interest and the filing of any financing
statements (including fixture filings) or other documents in connection herewith
or therewith.  If any amount payable under or in connection with any of the
Collateral that is in excess of $1,000,000 shall be or become evidenced by any
promissory note or other instrument, such note or instrument shall be promptly
pledged and delivered to the Administrative Agent, for the benefit of the
Secured Parties, duly endorsed in a manner reasonably satisfactory to the
Administrative Agent.

 

15

--------------------------------------------------------------------------------


 

(d)           At its option, the Administrative Agent may discharge past due
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Collateral and not permitted
under the Credit Agreement, and may pay for the maintenance and preservation of
the Collateral to the extent any Grantor fails to do so as required by the
Credit Agreement or this Agreement and within a reasonable period of time after
the Administrative Agent has requested that it do so, and each Grantor jointly
and severally agrees to reimburse the Administrative Agent within 10 days after
demand for any payment made or any reasonable expense incurred by the
Administrative Agent pursuant to the foregoing authorization.  Nothing in this
paragraph shall be interpreted as excusing any Grantor from the performance of,
or imposing any obligation on the Administrative Agent or any Secured Party to
cure or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein, in the other Loan Documents.

 

(e)           If at any time any Grantor shall take a security interest in any
property of any Person who is or who may become obligated to any Grantor under,
with respect to or on account of an Account (an “Account Debtor”), or any other
Person, the value of which is in excess of $1,000,000, to secure payment and
performance of an Account, such Grantor shall promptly assign such security
interest to the Administrative Agent for the benefit of the Secured Parties. 
Such assignment need not be filed of public record unless necessary to continue
the perfected status of the security interest against creditors of and
transferees from the Account Debtor or other Person granting the security
interest.

 

(f)            Each Grantor (rather than the Administrative Agent or any Secured
Party) shall remain liable (as between itself and any relevant counterparty) to
observe and perform all the material conditions and obligations to be observed
and performed by it under each contract, agreement or instrument relating to the
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Administrative Agent and the Secured Parties from and against any and all
liability for such performance; provided, that no Grantor shall have any
obligation hereunder to the Administrative Agent or any Secured Party with
respect to any such liabilities to the extent such liabilities are found by a
final and non-appealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent or any Secured Party or of any director, officer, or employee of the
Administrative Agent or any Secured Party.

 

(g)           If any Grantor shall at any time hold or acquire a Commercial Tort
Claim with a value in excess of $1,000,000, such Grantor shall promptly notify
the Administrative Agent in writing signed by such Grantor of the brief details
thereof and grant to the Administrative Agent a security interest therein and in
the proceeds thereof, all upon the terms of this Agreement pursuant to a
document in form and substance reasonably satisfactory to the Administrative
Agent.

 

(h)           The aggregate book value of all Vehicles owned by all such
Grantors will not exceed $10,000,000 or such higher book value as shall be
reasonably satisfactory to the Administrative Agent.

 

5.4           Other Actions.  In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce its security interest, each

 

16

--------------------------------------------------------------------------------


 

Grantor agrees, in each case at such Grantor’s own expense, to take the
following actions with respect to the following Collateral:

 

(a)           Instruments.  If any Grantor shall at any time hold or acquire any
Instruments constituting Collateral and evidencing an amount in excess of
$1,000,000, such Grantor shall forthwith endorse, assign and deliver the same to
the First Lien Administrative Agent or the Administrative Agent for the benefit
of the Secured Parties, as applicable, in accordance with the terms of the
Intercreditor Agreement, accompanied by such instruments of transfer or
assignment duly executed in blank as the First Lien Administrative Agent or the
Administrative Agent, as applicable, in accordance with the terms of the
Intercreditor Agreement, may from time to time reasonably request.

 

(b)           Investment Property.  If any Grantor shall at any time hold or
acquire any certificated Capital Stock, such Grantor shall forthwith endorse,
assign and deliver the same to the First Lien Administrative Agent or the
Administrative Agent for the benefit of the Secured Parties, as applicable, in
accordance with the terms of the Intercreditor Agreement, accompanied by such
instruments of transfer or assignment duly executed in blank as the First Lien
Administrative Agent or the Administrative Agent, as applicable, in accordance
with the terms of the Intercreditor Agreement, may from time to time reasonably
request.  If any Capital Stock now or hereafter acquired by any Grantor are
uncertificated and are issued to such Grantor or its nominee directly by the
issuer thereof, such Grantor shall promptly notify the Administrative Agent
thereof and, at the Administrative Agent’s reasonable request and option
pursuant to an agreement in form and substance reasonably satisfactory to the
Administrative Agent, subject to the terms of the Intercreditor Agreement,
either (i) cause the Issuer to agree to comply with instructions from the
Administrative Agent as to such securities, without further consent of any
Grantor or such nominee, or (ii) arrange for the Administrative Agent to become
the registered owner of the securities.  If any Capital Stock, whether
certificated or uncertificated, or other Investment Property are held by any
Grantor or its nominee through a securities intermediary or commodity
intermediary, such Grantor shall promptly notify the Administrative Agent
thereof and at the Administrative Agent’s request and option, pursuant to an
agreement in form and substance reasonably satisfactory to the Administrative
Agent shall, subject to the terms of the Intercreditor Agreement, either
(i) cause such securities intermediary or (as the case may be) commodity
intermediary to agree to comply with entitlement orders or other instructions
from the Administrative Agent to such securities intermediary as to such
security entitlements, or (as the case may be) to apply any value distributed on
account of any commodity contract as directed by the Administrative Agent to
such commodity intermediary, in each case without further consent of any Grantor
or such nominee, or (ii) in the case of financial assets or other Investment
Property held through a securities intermediary, arrange for the Administrative
Agent to become the entitlement holder with respect to such Investment Property,
with the Grantor being permitted, only with the consent of the Administrative
Agent to exercise rights to withdraw or otherwise deal with such Investment
Property.  The Administrative Agent agrees with each of the Grantors that the
Administrative Agent shall not give any such entitlement orders or instructions
or directions to any such Issuer, securities intermediary or commodity
intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by any Grantor, unless an Event of Default has
occurred and is continuing.  The provisions of this paragraph shall not apply to
any financial assets credited to a securities account for which the
Administrative Agent is the securities intermediary.

 

17

--------------------------------------------------------------------------------


 

SECTION 6.  REMEDIAL PROVISIONS

 

6.1           Registration in Nominee Name; Denominations. If an Event of
Default shall occur and be continuing, subject to the terms of the Intercreditor
Agreement (a) the Administrative Agent, on behalf of the Secured Parties, shall
have the right (in its sole and absolute discretion) to hold the Pledged
Securities in its own name as pledgee, the name of its nominee (as pledgee or as
sub-agent) or the name of the applicable Grantor, endorsed or assigned in blank
or in favor of the Administrative Agent, and each Grantor will promptly give to
the Administrative Agent copies of any notices or other communications received
by it with respect to Pledged Securities registered in the name of such Grantor
and (b) the Administrative Agent shall have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement.

 

6.2           Voting Rights; Dividends and Interest.

 

(a)           Unless and until an Event of Default shall have occurred and be
continuing and, subject to the terms of the Intercreditor Agreement, the
Administrative Agent shall have notified the Borrower that the rights of the
Grantors under this Section 6.2 are being suspended:

 

(i)            Each Grantor shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of Pledged
Securities or any part thereof for any purpose consistent with the terms of this
Agreement, the Credit Agreement and the other Loan Documents; provided that such
rights and powers shall not be exercised in any manner that could materially and
adversely affect the rights inuring to a holder of any Pledged Securities or the
rights and remedies of any of the Administrative Agent or the other Secured
Parties under this Agreement, the Credit Agreement or any other Loan Document or
the ability of the Secured Parties to exercise the same.

 

(ii)           Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions, whether
resulting from a subdivision, combination or reclassification of the outstanding
equity interests of the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Administrative
Agent and the Secured Parties and shall be forthwith delivered to the First Lien
Administrative Agent or the Administrative Agent, as applicable, in accordance
with the terms of the Intercreditor Agreement, in the same form as so received
(with any necessary endorsement reasonably requested by the First Lien
Administrative Agent or the Administrative Agent, as applicable, in accordance
with the terms of the Intercreditor Agreement).

 

(b)           Subject in each case to the terms of the Intercreditor Agreement,
upon the occurrence and during the continuance of an Event of Default, after the
Administrative Agent shall have notified the Borrower of the suspension of the
rights of the Grantors under paragraph

 

18

--------------------------------------------------------------------------------


 

(a)(ii) of this Section 6.2, then all rights of any Grantor to dividends,
interest, principal or other distributions that such Grantor is authorized to
receive pursuant to paragraph (a)(ii) of this Section 6.2 shall cease, and all
such rights shall thereupon become vested in the First Lien Administrative Agent
or the Administrative Agent, as applicable, in accordance with the terms of the
Intercreditor Agreement, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions.  All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 6.2 shall be
(i) held in trust for the benefit of the First Lien Administrative Agent or the
Administrative Agent, as applicable, in accordance with the terms of the
Intercreditor Agreement, (ii) segregated from other property or funds of such
Grantor and (iii) forthwith delivered to the First Lien Administrative Agent or
the Administrative Agent, as applicable, in accordance with the terms of the
Intercreditor Agreement, in the same form as so received (with any necessary
endorsement reasonably requested by the First Lien Administrative Agent or the
Administrative Agent, as applicable, in accordance with the terms of the
Intercreditor Agreement).  Any and all money and other property paid over to or
received by the First Lien Administrative Agent or the Administrative Agent, as
applicable, in accordance with the terms of the Intercreditor Agreement,
pursuant to the provisions of this paragraph (b) shall be retained by the First
Lien Administrative Agent or the Administrative Agent, as applicable, in
accordance with the terms of the Intercreditor Agreement, in an account to be
established by the First Lien Administrative Agent or the Administrative Agent,
as applicable, in accordance with the terms of the Intercreditor Agreement, upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 6.4.  After all Events of Default have been cured or
waived, the First Lien Administrative Agent or the Administrative Agent, as
applicable, in accordance with the terms of the Intercreditor Agreement, shall
promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(ii) of this Section 6.2 and
that remain in such account.

 

(c)           Subject to the terms of the Intercreditor Agreement, upon the
occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Borrower of the suspension of
the rights of the Grantors under paragraph (a)(i) of this Section 6.2, then all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 6.2 shall
cease, and all such rights shall thereupon become vested in the Administrative
Agent, which shall have the sole and exclusive right and authority to exercise
such voting and consensual rights and powers; provided that, unless otherwise
directed by the Required Lenders, the Administrative Agent shall have the right
from time to time following and during the continuance of an Event of Default to
permit the Grantors to exercise such rights.  After all Events of Default have
been cured or waived, each Grantor shall have the exclusive right to exercise
the voting and/or consensual rights and powers that such Grantor would otherwise
be entitled to exercise pursuant to the terms of paragraph (a)(i) of this
Section 6.2.

 

(d)           Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder, subject to the terms of
the Intercreditor Agreement, to (i) comply with any instruction received by it
from the Administrative Agent in writing that (x) states that an Event of
Default has occurred and is continuing and (y) is otherwise in accordance with
the terms of this Agreement, without any other or further instructions from such
Grantor, and each Grantor agrees that each Issuer shall be fully protected in so
complying, and (ii) pay any non-cash dividends or other non-cash payments with
respect to

 

19

--------------------------------------------------------------------------------


 

the Investment Property directly to the Administrative Agent and, after such
Issuer receives notice from the Administrative Agent that an Event of Default
has occurred, pay any cash dividends or other payments with respect to the
Investment Property directly to the Administrative Agent.

 

6.3           Additional Remedies upon Default.

 

(a)           Subject to the terms of the Intercreditor Agreement, upon the
occurrence and during the continuance of an Event of Default, it is agreed that
the Administrative Agent shall have the right to exercise any and all rights
afforded to a Secured Party with respect to the Obligations under the Uniform
Commercial Code or other applicable law and also may (i) require each Grantor
to, and each Grantor agrees that it will at its expense and upon request of the
Administrative Agent forthwith, assemble all or part of the Collateral as
directed by the Administrative Agent and make it available to the Administrative
Agent at a place and time to be designated by the Administrative Agent;
(ii) occupy any premises owned or, to the extent lawful and permitted, leased by
any of the Grantors where the Collateral or any part thereof is assembled or
located for a reasonable period in order to effectuate its rights and remedies
hereunder or under law, without obligation to such Grantor in respect of such
occupation; (iii) exercise any and all rights and remedies of any of the
Grantors under or in connection with the Collateral, or otherwise in respect of
the Collateral, provided that, with respect to any Collateral consisting of
Pledged Stock of any Issuer that is not a Wholly Owned Subsidiary, such exercise
shall be subject to any limitations or prohibitions of any Contractual
Obligations among the holders of such Issuer’s Capital Stock; and (iv) subject
to the mandatory requirements of applicable law, consent to the use by any
Grantor of any cash collateral arising in respect of the Collateral on such
terms as the Administrative Agent deems reasonable and/or may sell or otherwise
dispose of, or acquire by credit bid on behalf of the Secured Parties, all or
any part of the Collateral securing the Obligations at a public or private sale
or at any broker’s board or on any securities exchange, for cash, upon credit or
for future delivery as the Administrative Agent shall deem appropriate.  The
Administrative Agent shall be authorized at any such sale of securities (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to Persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale the Administrative Agent
shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold.  Each such purchaser at any sale of
Collateral shall hold the property sold absolutely, free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent not
prohibited by law) all rights of redemption, stay and appraisal which such
Grantor now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.

 

(b)           The Administrative Agent shall give the applicable Grantors 10
days’ written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral.  Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale.  At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an

 

20

--------------------------------------------------------------------------------


 

entirety or in separate parcels, as the Administrative Agent may (in its sole
and absolute discretion) determine.  The Administrative Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given.  The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned.  In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice.  At any public or private sale made pursuant to this Agreement, any
Secured Party may bid for or purchase, free from any right of redemption, stay,
valuation or appraisal on the part of any Grantor (all said rights being also
hereby waived and released to the extent not prohibited by law), the Collateral
or any part thereof offered for sale and may make payment on account thereof by
using any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor.  For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Administrative Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact
that, after the Administrative Agent shall have entered into such an agreement,
all Events of Default shall have been remedied and the Obligations paid in
full.  As an alternative to exercising the power of sale herein conferred upon
it, the Administrative Agent may proceed by a suit or suits at law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court appointed receiver.  Any
sale pursuant to the provisions of this Section 6.3 shall be deemed to conform
to the commercially reasonable standards as provided in Section 9-610(b) of the
New York UCC or its equivalent in other jurisdictions.

 

6.4           Application of Proceeds.  Subject to the terms of the
Intercreditor Agreement, at such intervals as may be agreed upon by the Borrower
and the Administrative Agent, or, if an Event of Default shall have occurred and
be continuing, at any time at the Administrative Agent’s election, the
Administrative Agent may apply all or any part of Proceeds of any collection or
sale of Collateral, including any Collateral consisting of cash, and any
proceeds of the guarantee set forth in Section 2 in payment of the Obligations
in the following order:

 

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

 

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

 

21

--------------------------------------------------------------------------------


 

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Lenders according to the amounts of the
Obligations then held by the Lenders, with any such prepayment of Loans being
applied, first, to Base Rate Loans and, second, to Eurocurrency Loans; and

 

Fourth, any balance of such Proceeds remaining after the Obligations shall have
been paid in full and the Commitments shall have terminated shall be paid over
to the Borrower or to whomsoever may be lawfully entitled to receive the same.

 

6.5           Deficiency.  Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by the Administrative Agent to collect such deficiency.

 

6.6           Subordination.  Each Grantor hereby agrees that, upon the
occurrence and during the continuance of an Event of Default, unless otherwise
agreed by the Administrative Agent, all Indebtedness owing by it to any
Subsidiary of the Borrower shall be fully subordinated to the indefeasible
payment in full in cash of such Grantor’s Obligations.

 

6.7           Registration Rights.  (a)  Upon the occurrence and during the
continuance of an Event of Default, subject to the terms of the Intercreditor
Agreement (i) if the Loans (with accrued interest thereon) and all other amounts
owing under the Loan Documents have become due and payable in accordance with
the Credit Agreement and (ii) if the Administrative Agent shall determine to
exercise its right to sell any or all of the Pledged Stock pursuant to
Section 6.3, and if in the opinion of the Administrative Agent it is necessary
or advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
cause the Issuer thereof to (x) execute and deliver, and cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Administrative Agent, necessary or advisable to register the
Pledged Stock, or that portion thereof to be sold, under the provisions of the
Securities Act, (y) use its commercially reasonable efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Stock, or that portion thereof to be sold, and (z) make all
amendments thereto and/or to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto.  Each Grantor agrees to
cause such Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which the Administrative Agent shall designate
and to make available to its security holders, as soon as practicable, an
earnings statement (which need not be audited) which will satisfy the provisions
of Section 11(a) of the Securities Act.

 

(b)           Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all the Pledged Stock, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if

 

22

--------------------------------------------------------------------------------


 

such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner.  The Administrative Agent shall be under no obligation to
delay a sale of any of the Pledged Stock for the period of time necessary to
permit the Issuer thereof to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if such Issuer
would agree to do so.

 

(c)           Each Grantor agrees to use its commercially reasonable efforts to
do or cause to be done all such other acts as may be necessary to make such sale
or sales of all or any portion of the Pledged Stock pursuant to this Section 6.7
valid and binding and in compliance with any and all other applicable
Requirements of Law.  Each Grantor further agrees that a breach of any of the
covenants contained in this Section 6.7 will cause irreparable injury to the
Administrative Agent and the Secured Parties, that the Administrative Agent and
the Secured Parties have no adequate remedy at law in respect of such breach
and, as a consequence, that each and every covenant contained in this
Section 6.7 shall be specifically enforceable against such Grantor, and such
Grantor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no Event of
Default has occurred and is continuing under the Credit Agreement.

 

6.8           Grant of Intellectual Property License.  During the continuance of
an Event of Default, for the purpose of enabling the Administrative Agent to
exercise the rights and remedies under this Agreement at such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby (a) grants to the Administrative Agent, for the
benefit of the Administrative Agent and the Secured Parties, a nonexclusive
license (exercisable without payment of royalty or other compensation to any
Grantor) to use, license or sublicense any Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof, the right to prosecute and maintain all
Intellectual Property included in the Collateral and the right to sue for past
infringement of such Intellectual Property; and (b) subject to the terms of the
Intercreditor Agreement, agrees that the Administrative Agent may sell any of
such Grantor’s Inventory directly to any person, including without limitation
persons who have previously purchased the Grantor’s Inventory from such Grantor
and in connection with any such sale or other enforcement of the Administrative
Agent’s rights under this Agreement, may sell Inventory which bears any
Trademark included in the Collateral and any Inventory that is covered by any
Copyright included in the Collateral and the Administrative Agent may finish any
work in process and affix any Trademark included in the Collateral and sell such
Inventory as provided herein.

 

SECTION 7.  THE ADMINISTRATIVE AGENT

 

7.1           Administrative Agent’s Appointment as Attorney-in-Fact, etc.  (a) 
Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the

 

23

--------------------------------------------------------------------------------


 

generality of the foregoing, each Grantor hereby gives the Administrative Agent
the power and right, on behalf of such Grantor, without notice to or assent by
such Grantor, to do any or all of the following (subject to the terms of the
Intercreditor Agreement):

 

(i)            in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

 

(ii)           in the case of any Intellectual Property, execute and deliver,
and record  or have recorded, any and all agreements, instruments, financing
statements, documents and papers as the Administrative Agent may request (A) to
evidence the Administrative Agent’s and the Secured Parties’ security interest
in such Intellectual Property, and (B) to perfect such security interest;

 

(iii)          pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;

 

(iv)          execute, in connection with the exercise of any right or remedy
provided for in Section 6.3 or 6.7, any indorsements, assignments or other
instruments of conveyance or transfer with respect to the Collateral; and

 

(v)           (1)  direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (2) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (3) sign and indorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Collateral; (4) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(6) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (7) assign any Intellectual Property, throughout the
world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to, or consent to any
use of cash collateral arising in respect of or otherwise deal with, any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Administrative Agent’s and the Secured
Parties’ security interests therein and to effect the intent of this Agreement,
all as fully and effectively as such Grantor might do.

 

24

--------------------------------------------------------------------------------


 

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a)  (other than any rights set
forth in clause (ii) of Section 7.1(a)) unless an Event of Default shall have
occurred and be continuing.

 

(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.

 

(c)           The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due Loans that are Base
Rate Loans under the Credit Agreement, from the date of payment by the
Administrative Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the Administrative Agent on demand.

 

(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof.  Each Secured Party, by its
authorization of the Administrative Agent’s entering into this Agreement,
consents to the exercise by the Administrative Agent of any power, right or
remedy provided for herein.  All powers, authorizations and agencies contained
in this Agreement are coupled with an interest and are irrevocable until this
Agreement is terminated and the security interests created hereby are released.

 

7.2           Duty of Administrative Agent.  The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account.  Neither the
Administrative Agent, any Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof unless such failure
constitutes gross negligence, willful misconduct or fraud.  The powers conferred
on the Administrative Agent and the Secured Parties hereunder are solely to
protect the Administrative Agent’s and the Secured Parties’ interests in the
Collateral and shall not impose any duty upon the Administrative Agent or any
Secured Party to exercise any such powers.  The Administrative Agent and the
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their (or their officers,
directors, employees or agents’) own gross negligence or willful misconduct.

 

7.3           Execution of Financing Statements.  Pursuant to any applicable
law, each Grantor authorizes the Administrative Agent to file or record
financing statements and other filing or recording documents or instruments with
respect to the Collateral without the signature of such Grantor in such form and
in such offices as the Administrative Agent determines appropriate to perfect
the security interests of the Administrative Agent under this Agreement.  Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property” in any such financing statements.  Each Grantor hereby
ratifies and authorizes the

 

25

--------------------------------------------------------------------------------


 

filing by the Administrative Agent of any financing statement with respect to
the Collateral made prior to the date hereof.

 

7.4           Authority of Administrative Agent.  Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

 

SECTION 8.  MISCELLANEOUS

 

8.1           Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Sections 6.6 and 10.1 of the Credit Agreement.

 

8.2           Notices.  All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

 

8.3           No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Administrative Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default.  No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof.  No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  A waiver by the Administrative Agent or any Secured
Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Administrative Agent or such
Secured Party would otherwise have on any future occasion.  The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

 

8.4           Enforcement Expenses; Indemnification.  (a)  Subject to the
limitations set forth in Section 10.5 of the Credit Agreement, each Guarantor
agrees to pay or reimburse each Secured Party and the Administrative Agent for
all its costs and expenses incurred in collecting against such Guarantor under
the guarantee contained in Section 2 or otherwise enforcing or preserving any
rights under this Agreement and the other Loan Documents to which such Guarantor
is a party, including, without limitation, the fees and disbursements of counsel
to the Administrative Agent.

 

26

--------------------------------------------------------------------------------


 

(b)           Each Guarantor agrees to pay, and to save the Administrative Agent
and the Secured Parties harmless from, any and all liabilities with respect to,
or resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

 

(c)           Each Guarantor agrees to pay, and to save the Administrative Agent
and the Secured Parties harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement to the
extent the Borrower would be required to do so pursuant to Section 10.5 of the
Credit Agreement.

 

(d)           The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

 

8.5           Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the Secured Parties and their successors and assigns;
provided that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

 

8.6           Set-Off.  Subject to the terms of the Intercreditor Agreement, in
addition to any rights and remedies of the Secured Parties provided by law, each
Secured Party shall have the right, without prior notice to such Grantor or any
other Grantor, any such notice being expressly waived by each Grantor to the
extent permitted by applicable law, upon any amount becoming due and payable by
the Borrower and each Grantor hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Secured Party or any
branch or agency thereof to or for the credit or the account of such Grantor, as
the case may be.  Each Secured Party agrees promptly to notify Parent and the
Administrative Agent after any such set-off and application made by such Secured
Party, provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of the Administrative
Agent and each Secured Party under this Section 8.6 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which the Administrative Agent or such Secured Party may have.

 

8.7           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by telecopy or other electronic transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

 

8.8           Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any

 

27

--------------------------------------------------------------------------------


 

such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

8.9           Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

8.10         Integration.  This Agreement and the other Loan Documents represent
the agreement of the Grantors, the Administrative Agent and the Secured Parties
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Secured Party relative to subject matter hereof and thereof not
expressly set forth or referred to herein or in the other Loan Documents.  In
the event of any conflict between the terms of this Agreement and the provisions
of the Credit Agreement, the provisions of the Credit Agreement shall control. 
With respect to the pledge of any Foreign Subsidiary Voting Stock, in the event
of any conflict between the terms of this Agreement and the provisions of any
pledge agreement covering such Foreign Subsidiary Voting Stock, the provisions
of such pledge agreement shall control.

 

8.11         GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

8.12         Submission To Jurisdiction; Waivers.  Each of the Agents, the
Secured Parties and each Grantor hereby irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the Courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

8.13         Acknowledgments.  Each Grantor hereby acknowledges that:

 

28

--------------------------------------------------------------------------------


 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)           neither the Administrative Agent nor any Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

 

8.14         Additional Grantors.  Each Subsidiary of Parent that is required to
become a party to this Agreement pursuant to Section 6.6 of the Credit Agreement
shall become a Grantor for all purposes of this Agreement upon execution and
delivery by such Subsidiary of an Assumption Agreement substantially in the form
of Annex 1 hereto.

 

8.15         Termination, Releases or Subordination.

 

(a)           This Agreement, the security interest granted to the
Administrative Agent and all other security interests granted hereby shall
terminate with respect to all Obligations when all the outstanding Obligations
(other than contingent indemnification obligations not yet accrued and payable)
have been indefeasibly paid in full and the Lenders have no further commitment
to lend under the Credit Agreement.

 

(b)           A Grantor shall automatically be released from its obligations
hereunder, and the security interest granted to the Administrative Agent in the
Collateral of such Grantor shall be automatically released, upon the
consummation of any transaction permitted by the Credit Agreement as a result of
which such Grantor ceases to be a Subsidiary; provided that the Required Lenders
(or all Lenders, as the case may be) shall have consented to such transaction
(to the extent required by the Credit Agreement) and the terms of such consent
did not provide otherwise.

 

(c)           Upon any Disposition by any Grantor of any Collateral that is
permitted under the Credit Agreement, or upon the effectiveness of any written
consent of the Required Lenders (or all Lenders, as the case may be) to the
release of the security interest granted hereby in any Collateral, the security
interest of such Grantor in such Collateral shall be automatically released or,
to the extent permitted under Section 10.16(a) of the Credit Agreement,
subordinated.

 

(d)           In connection with any termination, release or subordination
pursuant to paragraph (a), (b) or (c) of this Section 8.15, the Administrative
Agent shall execute and deliver to any Grantor, at such Grantor’s expense, all
documents that such Grantor shall reasonably request to evidence such
termination, release or subordination, as applicable.  Any execution and
delivery of documents pursuant to this Section 8.15 shall be without recourse to
or warranty by the Administrative Agent.

 

8.16         WAIVER OF JURY TRIAL.  EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY

 

29

--------------------------------------------------------------------------------


 

LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

 

8.17         INTERCREDITOR AGREEMENT.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED PURSUANT TO THIS AGREEMENT AND
THE EXERCISE OF ANY RIGHT OR REMEDY HEREUNDER ARE SUBJECT TO THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF
THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL.

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Second Lien
Guarantee and Collateral Agreement to be duly executed and delivered as of the
date first above written.

 

 

SIX FLAGS ENTERTAINMENT

 

CORPORATION

 

 

 

 

 

By:

  /s/ James M. Coughlin

 

Name:

James M. Coughlin

 

Title:

General Counsel

 

 

 

SIX FLAGS OPERATIONS INC.

 

 

 

 

 

By:

  /s/ James M. Coughlin

 

Name:

James M. Coughlin

 

Title:

General Counsel

 

 

 

SIX FLAGS THEME PARKS INC.

 

 

 

 

 

By:

  /s/ James M. Coughlin

 

Name:

James M. Coughlin

 

Title:

General Counsel

 

--------------------------------------------------------------------------------


 

 

FIESTA TEXAS, INC.

 

FUNTIME, INC.

 

FUNTIME PARKS, INC.

 

GREAT AMERICA LLC

 

GREAT ESCAPE HOLDING INC.

 

HURRICANE HARBOR GP LLC

 

HURRICANE HARBOR LP LLC

 

KKI, LLC

 

MAGIC MOUNTAIN LLC

 

PARK MANAGEMENT CORP.

 

PREMIER INTERNATIONAL HOLDINGS
INC.

 

PREMIER PARKS HOLDINGS INC.

 

PREMIER PARKS OF COLORADO INC.

 

RIVERSIDE PARK ENTERPRISES, INC.

 

SF HWP MANAGEMENT LLC

 

SFJ MANAGEMENT INC.

 

SIX FLAGS AMERICA PROPERTY
CORPORATION

 

SIX FLAGS GREAT ADVENTURE LLC

 

SIX FLAGS SERVICES, INC.

 

SIX FLAGS SERVICES OF ILLINOIS, INC.

 

SIX FLAGS ST. LOUIS LLC

 

SOUTH STREET HOLDINGS LLC

 

STUART AMUSEMENT COMPANY

 

 

 

By:

  /s/ Danielle J. Bernthal

 

Name:

Danielle J. Bernthal

 

Title:

Assistant Vice President

 

2

--------------------------------------------------------------------------------


 

 

HURRICANE HARBOR LP

 

 

 

By:

HURRICANE HARBOR GP LLC,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

  /s/ Danielle J. Bernthal

 

 

Name:

Danielle J. Bernthal

 

 

Title:

Assistant Vice President

 

 

 

SIX FLAGS AMERICA LP

 

 

 

By:

FUNTIME, INC.,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

  /s/ Danielle J. Bernthal

 

 

Name:

Danielle J. Bernthal

 

 

Title:

Assistant Vice President

 

 

 

SIX FLAGS GREAT ESCAPE L.P.

 

GREAT ESCAPE THEME PARK L.P.

 

GREAT ESCAPE RIDES L.P.

 

 

 

By:

GREAT ESCAPE HOLDING INC.,

 

 

their General Partner

 

 

 

 

 

 

 

 

By:

  /s/ Danielle J. Bernthal

 

 

Name:

Danielle J. Bernthal

 

 

Title:

Assistant Vice President

 

3

--------------------------------------------------------------------------------